DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13), and Species I (Figures 1-2), readable on claims 1-3 and 7-11 in the reply filed on 02/14/2022 is acknowledged.

Claims 4-6, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2019, 09/24/2020, 09/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a stabilization controller,” as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide proper antecedent basis for the claimed subject matter “a stabilization” as recited in claim 1.


Claim Objections
Claims 1-3, 7-11 are objected to because of the following informalities: 
Claim 1 (line 8), claim 2 (line 4), “the lenses” should be changed to --the plurality of lenses--. 
Claim 7 (line 6), claim 8 (line 8), “an optical signal” should be changed to --the optical signal--. 
Claim 7 (lines 6-7), claim 8 (line 8), “an electrical signal” should be changed to --the electrical signal--. 
Claim 8 (lines 2, 6), “the liquid lens” should be changed to --the at least one liquid lens--. 
Claim 9 (line 3), “sensing movement” should be changed to --sensing the movement--. 

Claims 2-3, 7-8 are objected as being dependent from claim 1.
Claims 10-11 are objected as being dependent from claim 9.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movement correction device,” in claim 1; “an optical image stabilization unit,” in claims 2, 7-8; “an electronic image stabilization unit,” in claims 2, 7-8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a movement correction device,” in claim 1; “an optical image stabilization unit,” in claims 2, 7-8; “an electronic image stabilization unit,” in claims 2, 7-8, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitation “a movement correction device,” in claim 1; “an optical image stabilization unit,” in claims 2, 7-8; “an electronic image stabilization unit,” in claims 2, 7-8, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-3, 7-8 cannot be determined.
Therefore, the claims 1-3, 7-8 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “a movement correction device,” in claim 1; “an optical image stabilization unit,” in claims 2, 7-8; “an electronic image stabilization unit,” in claims 2, 7-8, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 1-3, 7-8 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “a movement correction device,” in claim 1; “an optical image stabilization unit,” in claims 2, 7-8; “an electronic image stabilization unit,” in claims 2, 7-8, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 2-3, 7-8 are rejected as being dependent from claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR 10-1657283) in view of Baldwin (US 9,232,138).
Regarding claim 1, Lim et al. discloses a camera module, comprising:
a lens assembly (lens unit included in mobile device 10, figure 1, paragraph [0048]) comprising a plurality of lenses;
an image sensor (image sensor 21, figure 1, paragraphs [0048]-[0050]) converting an optical signal transmitted through the lens assembly into an electrical signal;
a gyro sensor (gyro sensor 22, figures 1, 5, paragraphs [0051],[0055]) outputting a variation signal in response to movement of the lens assembly and the image sensor;
a movement correction device outputting a first control signal and a second control signal to perform image stabilization in response to the first compensation value and the second compensation value (Lim discloses controller 11 calculates a first compensation value and a second compensation value for moving the position of the lens unit by using the continuous image of the image data photographed by image sensor 21, and after an operation of correcting hand shaking according to the primary compensation value has been performed, checking whether an error occurs, by using the secondary compensation value, and controlling operation of a driving module to additionally correct hand shaking according to the secondary compensation value when the error has occurred as a result of the checking, figures 1-4, paragraphs [0072]-[0082], claim 1).
Lim et al. fails to disclose a stabilization controller determining a first compensation value used to perform optical image stabilization (OIS) by driving at least one of the lenses and determining a second compensation value used to perform electronic image stabilization (EIS) by adjusting an effective area of the image sensor in response to the variation signal.
However, Baldwin discloses a stabilization controller determining a first compensation value used to perform optical image stabilization (OIS) by driving at least one of the lenses and determining a second compensation value used to perform electronic image stabilization (EIS) by adjusting an effective area of the image sensor in response to the variation signal (Baldwin discloses an electronic image stabilization (EIS) system 106 operable to shift a frame of a video by selecting a subset of pixels of the image sensor to compensate for jitter between sequential frames of the video; an optical image stabilization (OIS) system 107 operable to align an optical axis of the camera by physically moving one or more of: the camera, the image sensor, or the lens, figures 1-3, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Lim et al. by the teaching of Baldwin in order to utilize both OIS and EIS on a handheld computing device, such as a tablet or mobile phone equipped with a camera with the benefit that EIS can effectively correct over larger angles if there is sufficient margin in the full frame image versus the delivered video image, column 3, lines 3-13).  


an optical image stabilization unit (an optical stabilization (EIS) system 107, figures 1-2, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1) outputting the first control signal to drive at least one of the lenses in response to the first compensation value; and
an electronic image stabilization unit (an electronic image stabilization (EIS) system 106, figures 1-2, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1) outputting the second control signal to adjust the image sensor in response to the second compensation value.

Regarding claim 3, Baldwin discloses wherein the stabilization controller determines the first compensation value by subtracting the second compensation value used to perform the electronic image stabilization from the variation signal (figures 1-3, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1).

Regarding claim 7, Baldwin discloses wherein the optical image stabilization unit performs the optical image stabilization (OIS) (an optical stabilization (EIS) system 107, figures 1-2, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1) by outputting the first control signal to move at least one lens in an optical-axis direction or in a direction perpendicular to an optical axis, and
wherein the electronic image stabilization unit (an electronic image stabilization (EIS) system 106, figures 1-2, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1) outputs the second control signal to adjust an effective area of the image sensor that converts an optical signal into an electrical signal.

Regarding claim 9, claim 9 is method claim corresponds to apparatus claim 1; therefore, claim 9 is rejected for the same reasons given in claim 1.

Regarding claim 10, Baldwin discloses wherein the performing the first image stabilization in response to the first compensation value calculated from the variation comprises:
receiving an input signal comprising the variation (figures 1-3, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1);
determining the second compensation value by subtracting the first compensation value from the input signal (figures 1-3, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1);
outputting the second compensation value (figures 1-3, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1); and
performing the first image stabilization in response to the first compensation value (figures 1-3, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1).

Regarding claim 11, Baldwin discloses wherein the first image stabilization comprises electronic image stabilization (EIS) (an electronic image stabilization (EIS) system 106, figures 1-2, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1), and the second image stabilization comprises optical image stabilization (OIS) (an optical image stabilization (EIS) system 107, figures 1-2, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR 10-1657283) in view of Baldwin (US 9,232,138) further in view of Berge (US 2010/0295987).
Regarding claim 8, Baldwin discloses 
wherein the optical image stabilization unit (an optical image stabilization (EIS) system 107, figures 1-2, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1) performs the optical image stabilization (OIS) by outputting the first control signal to adjust the lens, and
an electronic image stabilization (EIS) system 106, figures 1-2, column 3, lines 19-34; column 4, line 53 – column 5, line 28, claim 1) outputs the second control signal to adjust an effective area of the image sensor that converts an optical signal into an electrical signal.
Baldwin fails to disclose the lens assembly comprises at least one liquid lens, the liquid lens comprising a conductive liquid and a non- conductive liquid, the conductive liquid and the non-conductive liquid forming an interface therebetween.
However, Berge discloses liquid lens 200 used in image stabilization (figure 2, paragraphs [0042]-0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Lim et al. and Baldwin by the teaching of Berge in order to perform the functions of variable focus and image stabilization at the same time (paragraph [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YU (US 2017/0331998) discloses camera device, method for camera device, and non-transitory computer readable storage medium.
Thivent et al. (US 2016/0360111) discloses combined optical and electronic image stabilization.
Stec (US 9,743,001) discloses method of stabilizing a sequence of images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/26/2022